In a letter dated August 7, 2006, to the Clerk of the Appellate Courts, respondent Colin K. Kaufman, of Corpus Christi, Texas, an attorney admitted to the practice of law in tire state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2005 Kan. Ct. R. Annot. 309).
At the time the respondent surrendered his license, a disciplinary hearing was pending. The hearing was set as a result of the respondent’s disbarment in the state of Texas on October 4, 2004. In the Texas proceeding, it was found that the respondent failed to properly safeguard client funds, failed to promptly disburse client funds, charged an unconscionable fee, and engaged in conduct involving dishonesty, deceit, or misrepresentation in connection with a bankruptcy client.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Colin K. Kaufman be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that tire Clerk of the Appellate Courts strike the name of Colin K. Kaufman from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that tire costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2005 Kan. Ct. R. Annot. 315).